In an action to recover damages for personal injuries, the defendants Brisbane Associates and Waldbaums appeal from an order of the Supreme Court, Queens County (Posner, J.), dated August 25, 1998, which denied their motion for summary judgment.
Ordered that the order is affirmed, with costs.
The record supports the Supreme Court’s conclusion that there are issues of fact warranting a trial, such that the appellants’ motion for summary judgment was properly denied (see, e.g., Glick v City of New York, 139 AD2d 402). O’Brien, J. P., Friedmann, Florio and McGinity, JJ., concur.